                      1N nm UNITED STATES DISTRICT COURT
                  FOR nm EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                No. S:12-CR-294-D



UNITED STATES OF AMERICA                    )
                                            )
                 v.                         )                  ORDER
                                            )
TOBIAS VAN COOLEY, JR.,                     )
                                            )
                            Defendant.      )


       Tobias Van Cooley, Jr. filed a motion to have his Presentence Investigation Report

("PSR") unsealed and a   copy   mailed to him [D.E. 110]. The court has reviewed the motion.

The PSR remains sealed for the reasons stated in the letter of February 2S, 2020. Defendant has

exhausted his appeals and there is no reason at this time to unseal the PSR or to provide a copy

ofthe PSR to him. Defendant's motion [D.E. 110] is DENIED.

       SO ORDERED. This 1L day ofFebraury 2021.




                                                    J     SC.DEVER.ill
                                                    United States District Judge




           Case 5:12-cr-00294-D Document 122 Filed 02/11/21 Page 1 of 1
